In a proceeding to invalidate petitions designating appellants as candidates in the Republican Party Primary Election to be held on June 17, 1969 for the Party position of member of .the Westchester Republican County Committee from the 7th Election District of the 4th Ward of the City of New Rochelle, the appeal is from an order of the Supreme Court, Westchester County, entered June 10, 1969, *804which adjudged the designating petitions void and directed appellants’ names to be stricken as such candidates. Order affirmed, without costs. No opinion. Beldoek, P. J., Christ, Rabin, Benjamin and Munder, JJ.; concur.